             Case 2:19-cv-01982-JCM-EJY Document 10 Filed 11/19/19 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   TROY K. FLAKE
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Troy.Flake@usdoj.gov

 7 Attorneys for the United States

 8

 9
10

11
                                  UNITED STATES DISTRICT COURT
12                                     DISTRICT OF NEVADA
13

14    Robert D. Thorne et al.,                       Case No. 2:19-cv-01982-JCM-EJY
15                   Plaintiff,
                                                     Stipulation to Extend Time to Respond
16            v.                                     to Motion for Preliminary Injunction

17    U.S. Department of State, et al.,
18                   Defendant.
19

20            Plaintiffs filed their complaint on November 13, 2019. ECF No. 1. That same day,
21 Plaintiffs filed a Motion for Preliminary Injunction. ECF No. 2. Defendants calculate that

22 Defendants’ response to the Motion for Preliminary Injunction is due November 27, 2019.

23 //

24 //

25 //

26 //

27 //

28


     00633519.1
             Case 2:19-cv-01982-JCM-EJY Document 10 Filed 11/19/19 Page 2 of 2



 1            The parties have discussed the timing of this response and agree that Defendants

 2 shall have until Friday, December 6, 2019, to respond to Plaintiffs’ Motion. This extension

 3 is entered into in good faith and for the convenience of the parties.

 4    PISANELLI BICE, PLLC                           NICHOLAS A. TRUTANICH
 5                                                   United States Attorney

 6     /s/ Jordan T. Smith                            /s/ Troy K. Flake
      JORDAN T. SMITH                                TROY K. FLAKE
 7    400 South 7th Street                           Assistant United States Attorney
      Las Vegas, NV 89101
 8
                                                     Attorneys for the United States
 9    Attorney for Plaintiffs

10
                                                    IT IS SO ORDERED:
11

12

13
                                                    UNITED  STATESDISTRICT JUDGE
                                                    UNITED STATES
14                                                  DISTRICT/MAGISTRATE JUDGE
15

16                                                  DATED: November 20, 2019

17

18

19

20

21

22

23

24

25

26

27

28
     00633519.1                                 2
